USCA11 Case: 19-13690        Date Filed: 05/06/2021   Page: 1 of 22



                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13690
                           ________________________

                       D.C. Docket No. 9:18-cv-81270-RAR



TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,

                                          Plaintiff - Counter Defendant - Appellee,

                                       versus

OCEAN REEF CHARTERS LLC,

                                          Defendant - Counter Claimant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (May 6, 2021)

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.

JORDAN, Circuit Judge:

      The Supreme Court held in Wilburn Boat Co. v. Firearm’s Fund Ins. Co., 348

U.S. 310, 316 (1955), that in the field of marine insurance state law should be applied
         USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 2 of 22



where there is no established federal maritime rule governing the issue at hand. For

over 60 years, Wilburn Boat has sown confusion with respect to the treatment of

warranties in marine insurance policies.       See, e.g., 2 Thomas Schoenbaum,

Admiralty and Maritime Law § 19:15 (6th ed. 2020) (asserting that Wilburn Boat

has “caused endless mischief”); Gerard J. Mangone, United States Admiralty Law

247 (1997) (noting that Wilburn Boat “has since troubled many maritime lawyers”);

I Alex L. Parks, The Law and Practice of Marine Insurance and Average 13 (1987)

(“Wilburn [Boat] cast the law of marine insurance into a state of turmoil.”).

      In this case the district court held on summary judgment that, under Eleventh

Circuit precedent, federal maritime law requires strict compliance with captain and

crew warranties in a marine insurance policy. And because Ocean Reef Charters

breached those warranties, there was no coverage for the loss of its yacht under a

policy issued by Travelers Property Casualty Company.

      Doing our best to make sense of Wilburn Boat and its progeny, we reverse.

We conclude that there is no entrenched maritime rule governing captain or crew

warranties, and that as a result Florida law applies to determine the effect of Ocean

Reef’s breaches.

                                         I




                                         2
         USCA11 Case: 19-13690        Date Filed: 05/06/2021   Page: 3 of 22



      As this is an appeal from the grant of summary judgment, our review is

plenary, and we view the facts in the light most favorable to Ocean Reef Charters.

See Tolan v. Cotton, 572 U.S. 650, 651 (2014).

                                          A

      This case concerns the demise of the M/Y My Lady, a 92-foot Hatteras yacht.

Ocean Reef, the owner of the M/Y My Lady, insured it with Travelers for a one-year

term from October of 2016 to October of 2017. The 2016-17 policy, a renewal of

annual policies issued in the two prior years, contained two express warranties that

are at issue in this case. First, the captain warranty required Ocean Reef to employ

a full-time professional captain approved by Travelers: “It is warranted you employ

a professional captain for the yacht . . . Such captain shall be full time and approved

by us.” Second, the crew warranty required Ocean Reef to have one full- or part-

time professional crew member onboard: “You [shall] employ 1 full time or part

time professional crew for your yacht[.]”

      Ocean Reef purchased the 2016-17 policy through its insurance agent, Keen

Battle Mead & Company, located in Homestead, Florida. Travelers negotiated and

issued the policy through its producing agent, Hull & Company, based in Fort

Lauderdale, Florida. Travelers delivered the policy to Hull at its Florida address and

Hull in turn delivered the policy to Keen Battle in Hialeah, Florida. The policy




                                            3
         USCA11 Case: 19-13690       Date Filed: 05/06/2021    Page: 4 of 22



named Ocean Reef as the insured with a New York address, but listed Key Largo,

Florida, as the primary mooring location for the M/Y My Lady.

      Ocean Reef did not employ a professional captain for the M/Y My Lady in

early September of 2017, when Hurricane Irma was heading towards Florida. Nor

did it have any crew onboard.

      Eyeing the impending storm, Richard Gollel—the named operator of the M/Y

My Lady—contacted Michael McCall, his former captain (who had previously been

approved by Travelers and who was then in Massachusetts). Mr. Gollel asked

Captain McCall whether he could move the yacht to a more protected location from

its mooring near Mr. Gollel’s residence in Pompano Beach, Florida. Captain McCall

initially agreed to the request, but, according to Ocean Reef, he changed his mind

and advised Mr. Gollel that there was no way to move the yacht safely.

      Mr. Gollel then sought permission to move the M/Y My Lady himself, but Hull

(Travelers’ agent) told Keen Battle (Ocean Reef’s agent) that the yacht should not

be moved. So Mr. Gollel did his best to secure the yacht by, among other things,

adding extra fenders and mooring lines. The extra mooring lines proved ineffective

when a year-old dock piling—to which the port bow line was attached—gave way

as Hurricane Irma struck land on September 10-11, 2017. The yacht drifted onto

other pilings and hit the sea wall, before eventually becoming holed and sinking at

the dock. The damage resulted in a total constructive loss under the Travelers policy.


                                          4
          USCA11 Case: 19-13690      Date Filed: 05/06/2021   Page: 5 of 22



                                         B

      Shortly after the M/Y My Lady sank, and while she was still submerged,

Travelers filed this lawsuit against Ocean Reef. Travelers denied coverage six

weeks later, asserting that Ocean Reef had breached the captain and crew warranties

in the policy.

      Following discovery, the parties filed cross-motions for summary judgment.

Travelers argued that federal maritime law requires strict compliance with express

warranties in marine insurance contracts, and that a breach bars coverage even if it

is unrelated to the loss. Ocean Reef countered that Florida’s so-called “anti-

technical statute” should instead apply, and that under that statute the breaches did

not preclude coverage because they were unrelated to the loss. See Fla. Stat. §

627.409(2) (“A breach . . . does not void the policy or contract, or constitute a

defense to a loss thereon, unless such breach or violation increased the hazard by

any means within the control of the insured.”). Ocean Reef presented lay and expert

testimony that the failure to have a captain and crew did not increase the hazard to

the M/Y My Lady, and that the yacht sunk due to the unforeseeable failure of the

dock piling.

      The district court granted Travelers’ motion for summary judgment,

concluding that “the Eleventh Circuit has fashioned an entrenched rule of admiralty:

express warranties in maritime insurance contracts must be strictly construed in the


                                         5
         USCA11 Case: 19-13690      Date Filed: 05/06/2021   Page: 6 of 22



absence of some limiting provision in the contract.” Travelers Property Casualty

Co. v. Ocean Reef Charter LLC, 396 F. Supp. 3d 1170, 1176 (S.D. Fla. 2019). Ocean

Reef appealed, and we set the case for oral argument.

                                         II

      This case concerns the interpretation of a marine insurance policy, which

gives rise to federal admiralty jurisdiction. See Wilburn Boat, 348 U.S. at 313; St.

Paul Fire and Marine Ins. Co. v. Lago Canyon, Inc., 561 F.3d 1181, 1184 (11th Cir.

2009). “As this case lies in admiralty, federal maritime conflict of laws control.”

Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1161 (11th Cir. 2009).

      So what law do we apply to determine the effect of Ocean Reef’s breaches of

the captain and crew warranties? To figure out the answer, we look to the Supreme

Court’s frequently criticized decision in Wilburn Boat.

                                         A

      Perhaps unsurprisingly, the facts in Wilburn Boat bore no resemblance to the

clashes and controversies on the high seas that formed the basis of American

admiralty jurisprudence. The case involved a houseboat located on an artificial

inland lake between Texas and Oklahoma. See 348 U.S. at 311. The insurance

policy included two warranties of relevance—one providing that the boat could not

be sold or otherwise transferred, and another providing that the boat could be used

only for private pleasure purposes. See id. Both warranties were breached, and the


                                         6
           USCA11 Case: 19-13690      Date Filed: 05/06/2021   Page: 7 of 22



boat was subsequently destroyed by a fire unrelated to the breaches. See id. The

owner made a claim under the policy, which the insurer denied due to the breaches.

See id. The owner argued that Texas law should determine the effect, if any, of the

breaches, but the Fifth Circuit sided with the insurer. It held that federal maritime

law applied, and that there was an established maritime rule requiring literal

compliance with all express warranties in marine insurance policies. The owner’s

breaches, therefore, voided coverage. See id. at 312-13.

      When the case came before it, the Supreme Court posed two questions: “(1)

Is there a judicially established federal admiralty rule governing these warranties?

(2) If not, should we fashion one?” Id. at 314. Answering those questions, the Court

reversed and remanded for application of Texas law.

      The Court first concluded that there was no established federal maritime rule

“requiring strict fulfillment of marine insurance warranties,” explaining that

“[w]hatever the origin of the ‘literal performance’ rule may be, we think it plain that

it has not been judicially established as part of the body of federal admiralty law in

this country.” Id. at 314, 316. The Court acknowledged that one of its early cases

referenced a rule requiring strict compliance with marine warranties, but did not

think that the case applied a federal maritime rule. See id. at 315 (discussing

Hazard’s Administrator v. New England Marine Ins. Co., 33 U.S. (8 Pet.) 557, 580

(1834)).


                                          7
           USCA11 Case: 19-13690      Date Filed: 05/06/2021   Page: 8 of 22



        Moving on to the second question, the Court declined to fashion a uniform

federal rule governing breaches of warranties in marine insurance policies, and opted

instead for the application of state law. It considered adopting the old common-law

rule requiring literal and strict compliance with warranties, but thought that rule was

“harsh.” Id. at 320. Noting that the choice as to what rule to adopt involved policy

considerations best left to Congress, the Court concluded that it was going to “leave

the regulation of marine insurance where it has been—with the [s]tates.” Id. at 322.

        Justice Reed, joined by Justice Burton, registered a strong dissent in Wilburn

Boat.    First, he asserted that English law and American law required strict

compliance with marine insurance warranties. See id. at 325-26 (citing English and

American authorities). Second, he lamented the detrimental effect the Court’s

decision would have, including a lack of uniformity in federal maritime law. See id.

at 327-28. As he put it, “[s]tate authority, . . . although it may provide remedies,

does not extend to changing the general substantive admiralty law.” Id. at 331.

Third, he believed that the applicability of state law with respect to warranties would

adversely affect the certainty needed by vessel owners and insurers: “What law is to

govern—that of the [s]tate where the insurance contract was issued, the [s]tate of the

accident, or the [s]tate of the forum? It seems an unreasonable interference with

maritime activity to allow the many states to declare the substantive law of marine

insurance.” Id. at 334. Fourth, he thought that the Court’s decision could not be


                                           8
         USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 9 of 22



limited to the unique facts in Wilburn Boat: “The considerations which lead me to

favor a uniform rule are not changed simply because a relatively small boat was here

involved, or the number of [s]tates through which it passed were few, or because its

ultimate destination was a small lake.” Id. at 334-35.

                                         B

      One problem with Wilburn Boat, as commentators have pointed out, is that it

rests on a flawed premise. At the time the case was decided, “all the major admiralty

[appellate courts in the United States] had long accepted the literal performance

rule.” 2 Schoenbaum, Admiralty and Maritime Law, at § 19:15. This rule derived

from English common law and applied to all express warranties in marine contracts.

See id. (“English law applied the rule of automatic discharge as a consequence of

breach of warranty.”). Indeed, the Supreme Court itself had referenced a rule of

strict compliance with marine warranties in the early 1800s.          See Hazard’s

Administrator, 33 U.S. at 583 (a misrepresentation that a ship was “coppered” would

void the policy, and it was “immaterial in what way the loss may arise”). Another

problem is that Wilburn Boat undermines uniformity in admiralty law. See Joel K.

Goldstein, The Life and Times of Wilburn Boat: A Critical Guide (Part II), 28 J.

Mar. L. & Com. 555, 558 (1997) (“By holding that state law governed the issues

presented, Wilburn frustrated the effort to create uniform law regarding marine

insurance. In so doing, it represented a departure from the approach which animated


                                         9
         USCA11 Case: 19-13690         Date Filed: 05/06/2021   Page: 10 of 22



. . . earlier cases involving marine insurance.”); Grant Gilmore & Charles L. Black,

Jr., The Law of Admiralty 69 (2d ed. 1975) (“[I]t is hard to say what is to be governed

by a federal maritime law, if the question of the effect of a breach of warranty in a

marine policy is not so governed.”).

      Wilburn Boat poses difficult choice-of-law questions in cases involving

breaches of express warranties. The Supreme Court denied the existence of a then-

entrenched federal maritime rule on the subject, and declined to fashion a uniform

maritime rule, while at the same time seemingly instructing courts in future cases to

look to whether there exists such a rule. See Wilburn Boat, 348 U.S. at 316-18. So

the challenge for us is to find a way to give meaning to the Court’s opinion in

express-warranty cases.

      The Supreme Court has given us little help on the matter. In the 65 years since

Wilburn Boat was decided, the Court has cited the case just 13 times. Only two of

those cases are relevant here, and neither one dealt with an express warranty in a

marine insurance policy.

      In Kossick v. United Fruit Co., 365 U.S. 731 (1961), the Supreme Court

considered an alleged oral agreement by a shipowner to assume responsibility for

any improper or inadequate treatment of a seaman at a public health hospital. The

Court held that “several considerations point to an accommodation favoring the

application of maritime law.” Id. at 741. It distinguished but did not overrule


                                           10
           USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 11 of 22



Wilburn Boat, noting that “[a] concurring opinion and some commentators have

preferred to refer [that] decision to the absurdity of applying maritime law to a

contract of insurance on a houseboat established in the waters of a small artificial

lake between Texas and Oklahoma.” Id. at 742 (citations omitted). It then declared:

“Needless to say the situation presented here has a more genuinely salty flavor than

that.” Id.

         As a matter of linguistics, or even intuition, we are unsure what to make of

this sentence in Kossick. How “genuinely salty” is salty enough? Where, for

example, does a dispute stemming from an incident in brackish water fall on the

scale?     See American Dredging Co. v. Miller, 510 U.S. 443, 452-53 (1994)

(comparing Wilburn Boat and Kossick: “It would be idle to pretend that the line

separating permissible from impermissible state regulation is readily discernible in

our admiralty jurisprudence, or indeed is even entirely consistent within our

admiralty jurisprudence.”). Whatever the precise meaning of Kossick, we concluded

relatively quickly that it did not overrule Wilburn Boat. See Irwin v. Eagle Star Ins.

Co., 455 F.2d 827, 829-30 (5th Cir. 1972) (“Despite the language in Kossick tending

to limit the Wilburn Boat opinion to its facts, we believe that Kossick did an

incomplete job of burying the Wilburn Boat obeisance to state contract law in certain

cases involving marine contracts.”).




                                           11
         USCA11 Case: 19-13690        Date Filed: 05/06/2021    Page: 12 of 22



      In 2004, the Supreme Court cited Wilburn Boat for the principle that “not

every term in every maritime contract can only be controlled by some federally

defined admiralty rule.” Norfolk Southern Railway Co. v. Kirby, 543 U.S. 14, 27

(2004) (quoting Wilburn Boat, 348 U.S. at 313). The Court went on to say that “[a]

maritime contract’s interpretation may so implicate local interests as to beckon

interpretation by state law,” but added that “when state interests cannot be

accommodated without defeating a federal interest . . . then federal substantive law

should govern.” Id. The Norfolk Southern choice-of-law formulation is obviously

different than the one set out in Wilburn Boat. But Norfolk Southern involved a so-

called Himalaya clause (which extends liability limitations to downstream parties)

in a bill of lading, a very different issue than the breach of an express warranty in a

marine insurance policy.       We therefore do not think that Norfolk Southern

constituted a stealth overruling of Wilburn Boat. See Shalala v. Illinois Council on

Long Term Care, Inc., 529 U.S. 1, 18 (2000) (“This Court does not normally

overturn, or so dramatically limit, earlier authority sub silentio.”).

      By not squarely addressing Wilburn Boat in the 65 years since its issuance,

the Supreme Court has left the lower federal courts at sea without a rudder or

compass. If we were writing on a blank slate, we would consider holding that there

should be a uniform maritime rule regarding the effect of a breach of an express

warranty in a marine insurance policy—and from there determine what that uniform


                                           12
        USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 13 of 22



rule should be. See generally DeLovio v. Boit, 7 F.Cas. 418, 443 (C.C.D. Mass.

1815) (Story, J.) (noting the “advantages resulting to the commerce and navigation

of the United States, from a uniformity of rules and decisions in all maritime

questions”); 1 Benedict on Admiralty § 111 (7th rev. ed. 2020) (explaining that the

“fundamental purpose” of the grant of admiralty jurisdiction was to “preserve

adequate harmony and appropriate uniform rules relating to maritime matters” and

to “bring them within the control” of the federal government); Goldstein, The Life

and Times of Wilburn Boat, 28 J. Mar. L. & Com. at 557 (“[T]he uniformity idea

has long antecedents regarding marine insurance.”).

      The slate, however, is not blank. It is covered in graffiti, and we must

somehow make sense of the layers of paint.

                                             C

      Wilburn Boat remains on the books, and we are bound by its treatment of

warranties in marine insurance policies despite the ample criticism the decision has

received. As we read Wilburn Boat, it instructs us “to look to see if the specific

warranty at issue is (or should be) the subject of a uniform or entrenched federal

admiralty rule.” Great Lakes Reinsurance (UK) PLC v. Rosin, 757 F.Supp.2d 1244,

1257 (S.D. Fla. 2010). That is the way we interpreted Wilburn Boat early on. See,

e.g., Koninklyke Nederlandsche Stoomboot Maalschappy, N.V. v. Strachan Shipping

Co., 301 F.2d 741, 743 (5th Cir. 1962) (observing that although Wilburn Boat “held


                                        13
          USCA11 Case: 19-13690          Date Filed: 05/06/2021       Page: 14 of 22



that marine insurance contracts should be governed by state law, there can be no

doubt that a clearly established federal judicially-fashioned maritime rule governs a

stevedore’s breach of warranty to perform services in a workmanlike fashion”);

Fireman’s Fund Ins. Co. v. Wilburn Boat Co., 300 F.2d 631, 647 n.2 (5th Cir. 1962)

(explaining that Wilburn Boat “held that state law is to be applied in the field of

marine insurance only where ‘entrenched federal precedent is lacking’ with respect

to a specific issue”).1

       We recognize that there is language in some of our cases pronouncing the

existence of an entrenched maritime rule as to the breach of all marine warranties.

For example, in Lexington Ins. Co. v. Cooke’s Seafood, 835 F.2d 1364, 1366 (11th

Cir. 1988), we said—without citing to or even acknowledging Wilburn Boat—that

“admiralty law requires the strict construction of express warranties in marine

insurance contracts,” and that “breach of the express warranty by the insured releases

the insurance company from liability even if compliance with the warranty would

not have avoided the loss.” And in Hilton Oil Transport v. Jonas, 75 F.3d 627, 630


1
 Over the years, our cases discussing or applying Wilburn Boat have admittedly not been uniform.
See Rosin, 757 F.Supp.2d at 1253-56 (surveying Fifth and Eleventh Circuit precedent through
2010); Graydon S. Staring, Wilburn Boat is a Dead Letter: R.I.P., 42 J. Mar. L. & Com. 465, 478-
82 (2011) (same). Our sister circuits have also taken divergent approaches to Wilburn Boat. See
8 Benedict on Admiralty, at § 12:03 (noting that “the lower courts have not been consistent” in
applying Wilburn Boat). For a sampling of post-Wilburn Boat cases in other circuits, see Albany
Ins. Co. v. Anh Thi Kieu, 927 F.2d 882, 886 (5th Cir. 1991); Calhoun v. Yamaha Motor Corp.,
U.S.A., 40 F.3d 622, 627 (3d Cir. 1994); Advani Enterprises, Inc. v. Underwriters at Lloyd’s, 140
F.3d 157, 162 (2d Cir. 1998); and Lloyd’s of London v. Pagan-Sanchez, 539 F.3d 19, 24 (1st Cir.
2008).
                                               14
         USCA11 Case: 19-13690       Date Filed: 05/06/2021    Page: 15 of 22



(11th Cir. 1996), we similarly explained that the breach of an express maritime

warranty deprives the insured of coverage under a “judicially established and

entrenched federal admiralty rule,” even if the breach is unrelated to the loss.

      The district court relied on these cases to conclude that “the Eleventh Circuit

has fashioned an entrenched federal rule of admiralty: express warranties in

maritime insurance contracts must be strictly construed in the absence of some

limiting provision in the contract.” Ocean Reef Charters, 396 F. Supp. 3d at 1176.

The district court’s view is understandable given the mess we have created, but we

cannot take the broad pronouncements in Cooke’s Seafood and Hilton Oil at face

value. Doing so would eviscerate Wilburn Boat and its holding that there is no

established federal maritime rule requiring strict fulfillment of all warranties in

marine insurance policies. See 2 Schoenbaum, Admiralty and Maritime Law, at §

19:15 (explaining that cases which hold that “the literal performance rule still applies

to warranties as a matter of federal law. . . . choose to ignore the Supreme Court’s

mandate [in Wilburn Boat] that state law applies to insurance warranties”).

      As a subsequent panel, we accept and treat as binding the specific holdings in

Cooke’s Seafood and Hilton Oil, which are that the breach of a navigation limit

warranty bars coverage as a matter of maritime law even when the breach is

unrelated to the loss. See Cooke’s Seafood, 835 F.2d at 1367; Hilton Oil, 75 F.3d at

630. There is, after all, authority for the proposition that there exists an entrenched


                                          15
            USCA11 Case: 19-13690         Date Filed: 05/06/2021       Page: 16 of 22



federal maritime rule governing navigation limit warranties. See generally Fla.

Marine Towing, Inc. v. United Nat’l Ins. Co., 686 So.2d 711, 713 (Fla. App. 1997)

(“Federal courts have recognized that . . . strict construction of navigational limit

warranties has been an established admiralty rule of the federal judiciary.”)

(quotation omitted).

          We decline, however, to read those cases as purporting to overrule Wilburn

Boat with respect to the treatment of all warranties in maritime insurance policies.

The Supreme Court, and only the Supreme Court, has the prerogative of overruling

its own decisions. See Bosse v. Oklahoma, 137 S.Ct. 1, 2 (2016). Unlike some

commentators, see, e.g., Staring, Dead Letter, 42 J. Mar. L. & Com. at 484-85, we

cannot scuttle Wilburn Boat just because we might disagree with it. We instead

harmonize Wilburn Boat with Cooke’s Seafood and Hilton Oil by limiting the latter

cases to the specific warranty they addressed. See Rosin, 757 F. Supp. 2d at 1257.

This approach may be messy and do little to solve the overall doctrinal confusion,

but we think it is the only path open to us if we are going to be faithful to Wilburn

Boat. 2




2
 We note, as well, that before Cooke’s Seafood and Hilton Oil we had confirmed in a number of
cases that state law governs the interpretation of marine insurance policies unless there is an
entrenched maritime rule on the particular issue at hand. See, e.g., Strachan Shipping, 301 F.2d at
743; De Bardeleben Marine Corp. v. United States, 451 F.2d 140, 147 n.18 (5th Cir. 1971); Walter
v. Marine Office of America, 537 F.2d 89, 94 (5th Cir. 1976). These earlier decisions also counsel
against an expansive reading of Cooke’s Seafood and Hilton Oil.
                                                16
          USCA11 Case: 19-13690      Date Filed: 05/06/2021   Page: 17 of 22



        For the same reason, we narrowly construe Aguirre v. Citizens Casualty Co.

of New York, 441 F.2d 141, 146 (5th Cir. 1971), which held that the breach of an

express warranty of seaworthiness voids coverage even if unrelated to the loss

because “[t]he seaworthiness standard is solidly entrenched in federal maritime

jurisprudence.” We read Aguirre as applying an entrenched maritime rule with

respect to seaworthiness warranties, see Thomas R. Beer, Established Federal

Admiralty Rules in Maritime Insurance Contracts and the Wilburn Boat Case, 1

U.S.F. Mar. L. J. 149, 158-59 (1989) (stating that “[t]he standard of seaworthiness

is solidly entrenched in American maritime law”), but do not understand it to hold

that there is an entrenched federal maritime rule requiring strict compliance with all

marine warranties. Such a broad interpretation would, again, be contrary to Wilburn

Boat.

                                          D

        As this case does not involve a navigation limit warranty or a seaworthiness

warranty, Cooke’s Seafood, Hilton Oil, and Aguirre do not control or dictate the

outcome. The precise questions for us under Wilburn Boat are whether there exist

entrenched federal maritime rules governing captain or crew warranties. The answer

to those questions is no.

        The two cases we have located addressing the breach of a captain warranty

have each applied state law. See Yu v. Albany Ins. Co., 281 F.3d 803, 808-09 (9th


                                         17
         USCA11 Case: 19-13690        Date Filed: 05/06/2021    Page: 18 of 22



Cir. 2002) (Hawaii law); Northern Assurance Co. of America v. Rathbum, 567

F.Supp.2d 316, 319 (D. Conn. 2008) (Connecticut law). Although both of these

cases alluded to a purported maritime rule of strict compliance with marine

warranties, neither one adopted such a federal rule, and as we have noted such a

broad rule would conflict with Wilburn Boat. A third case, Capital Coastal Corp.

v. Hartford Fire Ins. Co., 378 F. Supp. 163, 172 (E.D. Va. 1974), addressed the

breach of a warranty requiring that the vessel be manned by a specific captain. The

district court in Capital Coastal held that all warranties had to be literally fulfilled,

and in support cited to two pre-Wilburn Boat cases from the Sixth Circuit—one

applying federal maritime law and another applying state insurance law. See id. To

the extent that Capital Coastal relied on a supposed entrenched maritime rule

requiring strict compliance with all warranties in marine insurance policies, we do

not give it much weight, as it did not cite or discuss Wilburn Boat. Cf. Rosin, 757

F. Supp. 2d at 1257 (holding that “there is no established and entrenched federal

precedent concerning the effect of a breach of a ‘named operator’ warranty”).

      As for the crew warranty, we have found no American cases or authorities

recognizing or announcing an entrenched maritime rule. There is, however, an old

and often-cited English case which held that the breach of a crew warranty voided a

marine insurance policy even though the breach was cured before the loss and was

unrelated to the loss. See DeHahn v. Hartley, 1 T.R. 343, 345-46, 99 E.R. 1130


                                           18
         USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 19 of 22



(K.B. 1786) (warranty required crew of at least 50 but ship initially sailed with 46).

In the words of Chief Justice Mansfield, “[a] warranty in a policy of insurance is a

condition or contingency, and unless that be performed, there is no contract.” Id.

For several reasons, DeHahn does not change our conclusion that there is no

entrenched federal maritime rule governing breaches of crew warranties. First,

Travelers does not claim that such an established federal rule exists. Second, in his

Wilburn Boat dissent Justice Reed cited DeHahn to support his view that English

law required strict compliance with warranties in marine insurance policies, see 348

U.S. at 325 n.1, but the majority was not persuaded by his contention. If Wilburn

Boat held, in the face of cases like DeHahn, that there was no entrenched maritime

rule in the United States requiring strict compliance with warranties in marine

insurance policies, we do not think we can rely on DeHahn today as authority for

such a rule with respect to crew warranties.

      All of this means that Florida law, specifically Fla. Stat. § 627.409(2), governs

the effect of Ocean Reef’s breaches of the captain and crew warranties. On remand,

the district court will need to apply § 627.409(2), and consider any other related

arguments raised by the parties. See generally Pickett v. Woods, 404 So.2d 1152,

1153 (Fla. App. 1981) (explaining that § 627.409(2) was “designed to prevent the

insurer from avoiding coverage on a technical omission playing no part in the loss”);

Eastern Ins. Co. v. Austin, 396 So. 2d 823, 824-25 (Fla. App. 1981) (concluding that


                                         19
         USCA11 Case: 19-13690       Date Filed: 05/06/2021   Page: 20 of 22



the term “hazard” in § 627.409(2) “refer[s] to danger to the insured vessel itself”).

It appears that, under Florida law, the burden of proving a breach and “a resulting

increase of the hazard” is on the insurer. See Fla. Power and Light Co. v. Foremost

Ins. Co., 433 So. 2d 536, 536-37 (Fla. App. 1983).

                                          E

      As noted, the Supreme Court in Wilburn Boat considered the then-existing

English rule requiring literal performance of marine warranties to be “harsh,” 348

U.S. at 320, and some commentators have theorized that the Court’s disdain for that

rule led to its bewildering decision. See 2 Schoenbaum, Admiralty and Maritime

Law, at § 19:15 (“There is evidence of another reason for [the Wilburn Boat]

decision: dissatisfaction with the English law of warranties.”).        English law,

however, has recently turned full circle and we take a moment to note the change on

the other side of the pond.

      The United Kingdom Insurance Act of 2015 abandoned the literal compliance

rule, so that now “rescission is no longer the [automatic] remedy for breach of

warranty.” Hugh D. Baker, Sailing to Calmer Seas: The United Kingdom Insurance

Act 2015 and Its Potential Effect on United States Marine Insurance Markets and

Law, 41 Tul. Mar. L. J. 159, 180 (2016). Instead, a breach only suspends coverage

until it is cured. See Insurance Act 2015, c.4 (U.K.), at §10. In addition, an insured

who breaches a warranty and fails to cure can recover if it “shows that the non-


                                         20
         USCA11 Case: 19-13690        Date Filed: 05/06/2021    Page: 21 of 22



compliance with the term could not have increased the risk of the loss which actually

occurred in the circumstances in which it occurred.” See id. at § 11(3). If there are

still “special reasons for keeping in harmony with the marine insurance laws of

England, the great field of this business,” Queen Ins. Co. of America v. Globe &

Rutgers Fire Ins. Co., 263 U.S. 487, 493 (1924), it will be interesting to see what

effect the Act has on American maritime law (and on how Wilburn Boat is viewed).

See 2 Schoenbaum, Admiralty and Maritime Law, at § 19:15 (“It is likely that the

new U.K. law will encourage U.S. courts to formalize these doctrines.”); Attilio M.

Costabel, The UK Insurance Act 2015: A Restatement of Marine Insurance Law, 27

St. Thomas U. L. Rev. 133, 166 (2015) (“[T]he . . . Act will surely have influence

on the law of marine insurance, both in the United States and at the home of the Act

in the United Kingdom.”).

                                          III

      In the 1975 edition of their treatise on admiralty law, Grant Gilmore and

Charles L. Black, Jr., wrote that “[i]t is utterly impossible to be at all sure . . . how

the Supreme Court will at last resolve the[ ] perplexities and contradictions” created

by Wilburn Boat. See Gilmore & Grant, The Law of Admiralty, at 70. Since then,

more than 45 years have passed, yet we are no closer to an answer. Maybe, just

maybe, this case will prove tempting enough for the Supreme Court to wade in and




                                           21
         USCA11 Case: 19-13690      Date Filed: 05/06/2021    Page: 22 of 22



let us know what it thinks of Wilburn Boat today. As they say, “[h]ope springs

eternal . . . .” Alexander Pope, An Essay on Man, Epistle I, l. 95 (1733).

      “It may be that Wilburn Boat was a bad (or at least badly written) decision.”

Rosin, 757 F. Supp. 2d at 1256. But we are stuck with it, and finding no established

maritime rule governing captain and crew warranties, we hold that Florida law

governs. We reverse the district court’s order granting summary judgment to

Travelers, and remand for further proceedings.

      REVERSED AND REMANDED.




                                         22